Citation Nr: 1502469	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  07-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge via video conference.  The Veteran did not personally appear at the hearing.  Rather, he authorized two accredited representatives from the Veterans Service Organization listed on the cover page to appear in his stead and speak on his behalf.  A transcript of the hearing is associated with the record.

This matter was previously remanded by the Board in May 2010.  The May 2010 Board remand directed the RO to provide the Veteran with a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative; contact the Veteran to clarify the Veteran's request for a hearing; and schedule the Veteran for a hearing, if so desired.

The record indicates that the Veteran submitted a new VA Form 21-22 in May 2010 appointing the Catholic War Veterans of the U.S.A. as his representative.  The record also indicates that in June 2010, the RO sent the Veteran a letter enclosed with a form entitled "Clarification of Board Hearing Request."  In June 2010, the Veteran returned the Clarification of Board Hearing Request form, indicating that he wanted to appear at the RO for a Board teleconference hearing.  As noted above, the Veteran was scheduled for a video conference Board hearing in November 2014.  Accordingly, the Board finds that the May 2010 Board remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that, unfortunately, this case must once again be remanded for further development before the issue on appeal can be adjudicated.  A review of the record reveals that there may be relevant outstanding medical records.

First, a VA treatment note from the Martinez Outpatient Clinic and Community Living Center dated October 11, 2013, indicates that the Veteran was admitted to the facility on February 23, 2012, and was to be discharged on October 12, 2013.  However, the record currently does not contain any VA treatment records for dates February 23, 2012, through June 2, 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, VA treatment records, to include those from the Martinez Outpatient Clinic and Community Living Center, must be obtained for dates February 24, 2012, through June 2, 2013, and March 29, 2014, through the present.

In addtion, at the November 2014 Board hearing, the Veteran's representatives stated that the Veteran was admitted in June 2014 to the David Grant Medical Center on Travis Air force Base for heart and stomach issues.  Given that the issue on appeal hinges on the question of unemployability based on the Veteran's service-connected disabilities, to include his service-connected cardiovascular disability, the Board finds that the records from the David Grant Medical Center may be highly pertinent.  Thus, records should be obtained from David Grant Medical Center for treatment in and around June 2014, and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

Furthermore, the record indicates that the Veteran currently receives skilled nursing care on an inpatient basis at the Laurel Creek Health Center of the Paradise Valley Estates in Fairfield, California.  See the letter from the Veteran received in November 2014 and the November 2014 Board hearing transcript.  The Board finds that any medical records from this facility would also be highly pertinent in determining the Veteran's unemployability based on the service-connected disabilities.  Thus, records should be obtained from the Laurel Creek Health Center of the Paradise Valley Estates, and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

Additionally, at the November 2014 Board hearing, the Veteran's representatives stated that the Veteran receives psychiatric treatment from Dr. Jurgenson and Dr. Podboy "on a regular basis."  The record currently contains psychological assessments from Dr. Jurgenson dated November 2007 and March 2010, and from Dr. Podboy dated June 2005 and October 2007, but does not contain current treatment records from either source.  The Veteran's representatives' statements at the November 2014 Board hearing suggest that there may be outstanding private psychiatric treatment records relevant to the issue on appeal.  The Board recognizes that VA has previously requested treatment records from Dr. Jurgenson and Dr. Podboy.  However, the Board finds that an additional attempt to obtain treatment records from these sources should be made in light of the representatives' statements at the November 2014 Board hearing.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

Finally, in October 2011 the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, identifying records from a Dr. Aliabaddi at Mercy General Hospital in Sacramento, California.  The Veteran commented on the form that these records pertain to an inpatient stay due to brain hemorrhage and clot.  The record indicates that the RO sent a letter in December 2011 requesting records from Dr. Aliabaddi at the address provided on the VA Form 21-4142.  The December 2011 letter was returned affixed with a handwritten note stating that the Veteran was not seen by this particular doctor, and instructing the RO to "contact the hospital (MGH) for medical records."  There is no indication that the RO ever requested medical records directly from Mercy General Hospital rather than specifically from Dr. Aliabaddi.  As the condition for which the Veteran was treated at Mercy General Hospital appears to have had a significant impact on the Veteran's overall functionality, the Board finds the records from Mercy General Hospital are pertinent to the issue on appeal, and should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

All attempts to obtain the above-described records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding relevant VA treatment records, to include from the Martinez Outpatient Clinic and Community Living Center, for dates February 23, 2012 through June 2, 2013, and from March 29, 2014 through the present, and associate the records with the claims file.

2.  Obtain from the David Grant Medical Center on Travis Air force Base all outstanding pertinent records of evaluation and/or treatment of the Veteran for dates June 2014 through the present.  If additional authorization is required to obtain these records, such authorization should be requested from the Veteran.  All records and responses received should be associated with the claims file.

3.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment provided by Mercy General Hospital in Sacramento, California, in and after October 2011; by Laurel Creek Health Center of the Paradise Valley Estates in Fairfield, California, beginning in 2014; and by Dr. Jurgenson and Dr. Podboy for all dates relevant to the appeal period.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




